

Nicor Inc.
Form 8-K
Exhibit 10.5
THIRD AMENDMENT TO
NICOR INC. 1997
LONG-TERM INCENTIVE PLAN
 


 
This Third Amendment to the Nicor Inc. 1997 Long-Term Incentive Plan (the
“Plan”) is effective as of March 1, 2006, by amending the Plan by substituting
the following for Section 6.11:
 
“6.11 Agreement With Company. At the time of an Award to a Participant under the
Plan, the Committee may require a Participant to enter into an agreement with
the Company (the “Agreement”) in a form specified by the Committee, agreeing to
the terms and conditions of the Plan and to such additional terms and
conditions, not inconsistent with the Plan except to the extent necessary to
comply with Code Section 409A, as the Committee may, in its sole discretion,
prescribe.”
 


 
* * * * * * *
 
I, Paul C. Gracey, Jr., Secretary of Nicor Inc., do hereby certify that the
terms of this Third Amendment were approved at a meeting of the Board of
Directors of the Company on March 16, 2006.
 


Dated: March 16, 2006                s/ PAUL C. GRACEY, JR. 
Paul C. Gracey, Jr.
Secretary as Aforesaid